                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SEAN EGAN,                                       : CIVIL ACTION
                                                 :
             v.                                  : NO. 18-1563
                                                 :
INSEARCH PARTNERS, STEVEN
PRUETTE, CHRISTOPHER PRUETTE and
WILLIAM BRONNER, ESQUIRE,


                                           ORDER

       AND NOW, this 16th day of January, 2019, upon review of the Motion to Dismiss of

Defendant, William Bronner, Esquire (Docket No. 5), Plaintiff’s response, and Defendant’s

reply, it is hereby ORDERED as follows:

       1. Defendant Bronner’s Motion is GRANTED;

       2. Defendant Bronner is DISMISSED from this action with prejudice;

       3. Plaintiff shall file proof of service that the Complaint and Summons in this matter

          were served upon Defendants, InSearch Partners, Steven Pruette and Christopher

          Pruette, within twenty (20) days of the date of this Order; and

       4. If proof of service is not filed, the Court may dismiss this matter as to the remaining

          defendants for failure to prosecute.


                                                     BY THE COURT:



                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
